Citation Nr: 1141005	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-32 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to March 5, 2010.

2.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity since March 5, 2010.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to March 5, 2010.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity since March 5, 2010.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity since June 21, 2005.  

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity since June 21, 2005.  

7.  Entitlement to  a total disability evaluation based on individual unemployability due to service connected disorders.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which granted service connection for diabetes mellitus with early findings of peripheral neuropathy of the bilateral upper and lower extremities and assigned a single 20 percent evaluation.  The Veteran submitted a notice of disagreement seeking separate ratings for his peripheral neuropathy.  

In a February 2011 rating decision, the RO granted separate 20 percent ratings for peripheral neuropathy of each lower extremity, each effective March 5, 2010.

In a March 2011 rating decision, the RO granted separate 10 percent ratings for the Veteran's peripheral neuropathy of each upper extremity effective March 5, 2010.

In a June 2011 rating decision, the RO granted separate 10 percent ratings for the Veteran's peripheral neuropathy of each lower extremity from June 21, 2005, and continued the 20 percent evaluation from March 5, 2010.  Additionally, the RO assigned an effective date of June 21, 2005 for each of the 10 percent ratings assigned for each upper extremity.

The issue of entitlement to an increased rating for diabetes mellitus has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Peripheral neuropathy of each lower extremity was not more than mildly disabling from June 21, 2005 through March 4, 2010.

2.  Peripheral neuropathy of each lower extremity has been shown to be severely disabling beginning March 5, 2010.  The Veteran's peripheral neuropathy of the bilateral lower extremities does not manifest in complete paralysis of the internal popliteal nerves.

3.  Peripheral neuropathy of the right upper extremity was not more than mildly disabling from June 21, 2005 through March 4, 2010.

4.  Peripheral neuropathy of the right upper extremity was not more than moderately disabling from March 5, 2010 through January 19, 2011.

5.  Peripheral neuropathy of the right upper extremity has been shown to be severely disabling beginning January 20, 2011.  The Veteran's peripheral neuropathy of the right upper extremity does not manifest in complete paralysis of the ulnar nerve.

6.  Peripheral neuropathy and radial mononeuropathy of the left upper extremity was not more than mildly disabling from June 21, 2005 through October 8, 2009.

7.  Peripheral neuropathy and radial mononeuropathy of the left upper extremity has been shown to be severely disabling beginning October 9, 2009.  The Veteran's neuropathies of the left upper extremity do not manifest in complete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of separate evaluations in excess of 10 percent from June 21, 2005 through March 4, 2010 for peripheral neuropathy of each lower extremity was not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8524 (2011).

2.  The criteria for the assignment of separate 30 percent evaluations from March 5, 2010 for peripheral neuropathy of each lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8524.

3.  The criteria for the assignment of an evaluation in excess of 10 percent from June 21, 2005 through March 4, 2010 for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8516 (2011).

4.  The criteria for the assignment of an evaluation of 30 percent from March 5, 2010 through January 19, 2011 for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8516.

5.  The criteria for the assignment of an evaluation of 40 percent from January 20, 2011 for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8516.

6.  The criteria for the assignment of an evaluation in excess of 10 percent from June 21, 2005 through October 8, 2009 for peripheral neuropathy and radial mononeuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8516.

7.  The criteria for the assignment of an evaluation of 30 percent from October 9, 2009 for peripheral neuropathy and radial mononeuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8516.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with the VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See id.  The Veteran was provided VA examinations in October 2005, March 2010, and January 2011 .

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Laws and Regulations

The Veteran and his representative contend that peripheral neuropathy of the right and left upper extremities, and right and left lower extremities are manifested by symptomatology that warrants the assignment of higher initial ratings.  

As service connection has already been established, it is the level of disability that is of concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Still, each disability must be viewed in relation to its history, so examination reports and treatment records dating back at least to the date of the claim are considered.  38 C.F.R. § 4.1.  However, in cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119   (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510   (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.321(a) , 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  Specific diagnostic codes will be discussed where appropriate below. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  Id.  

The Veteran's lower extremity disorders are rated using the criteria for paralysis of the internal popliteal nerve (tibial), 38 C.F.R. § 4.124a, Diagnostic Code 8524.  That Code provides that moderately severe incomplete paralysis warrants a 40 percent evaluation; moderate incomplete paralysis warrants a 20 percent evaluation; and mild incomplete paralysis warrants a 10 percent evaluation.  Complete paralysis with plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished; no muscle in sole can move in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost is assigned a 40 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8524

The Veteran's upper extremity disorders are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8516 for paralysis of the ulnar nerve has been assigned for the upper extremities.  The Code provides a 10 percent rating for mild incomplete paralysis; a 30 percent or 20 percent rating for moderate incomplete paralysis of the major or minor hand, respectively; and a 40 percent or 30 percent rating for severe incomplete paralysis of the major and minor hand respectively.  Complete paralysis, with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened provides a 60 percent or 50 percent rating for the major and minor hand respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

Factual Background and Analysis

The Veteran is service connected for diabetes mellitus, effective June 21, 2005.  He is also service connected for residuals of a left wrist fusion with nonunion and traumatic synovitis.

In August 2005, the Veteran filed a claim for peripheral neuropathy of the hands and feet, secondary to diabetes mellitus.

VA treatment records from May 2005 noted that the Veteran had apparent fixation of the left wrist movement to due arthrodeses.  He had normal sensation of the feet by monofilament examination, and 5/5 power in all extremities.  There were "no neurological deficits."

In October 2005, the Veteran was afforded a VA diabetes mellitus examination.  He reported an onset of diabetes in 2003.  He complained of intermittent burning of the feet and numbness and tingling of the hands over the prior few months.  Physical examination revealed that monofilament test of his feet was positive.  Achilles and patellar reflexes were normal.  Vibratory sensation was slightly diminished.  The impression was diabetes mellitus with peripheral neuropathy of the upper and lower extremities.

In November 2005, the Veteran complained of tingling and numbness in his hands and feet.  He was noted to have diabetic neuropathy, and was started on Amitryptiline.  On diabetic foot examination his sensation with monofilament was not intact in all areas.    

In July 2006, the Veteran's wife provided a statement that the appellant often complained that his feet hurt.  She also stated that he had difficulty holding objects, and that he would drop objects due to a lack of feeling in his hands.

In October 2006, monofilament testing showed intact sensation of the bilateral feet.  

In October 2006, the Veteran was afforded a VA genitourinary examination.  He complained of numbness and tingling of the feet, which he stated had been ongoing for several years.  He was noted to be on prescription Elavil.  Physical examination revealed that monofilament testing was equivocal; however, vibratory sensation was diminished.  His peripheral pulses were +2, and dorsalis pedis and posterior tibial pulses were +2 bilaterally.  Muscle size, tone and strength were normal.  The findings were judged to be compatible with peripheral neuropathy of the lower extremities, probably involving the peroneal nerves.  The Veteran did not have any difficulty with ambulation at that time.  He reported his medication had provided considerable improvement of his symptoms.

In April 2009, the Veteran was noted to be on Capsaicin for his peripheral neuropathy.  Radial and posterior tibial pulses were 2+. Deep tendon reflexes were 2+ in the upper and lower extremities.  Strength was 5/5 in the upper and lower extremities.  The Veteran complained of left hand numbness for many years.  He also noted he had no weakness.  

In May 2009, he was noted to have 60 percent of left hand grip strength, and good right hand grip strength.

In September 2009, the Veteran complained of having increasing numbness in the dorsal aspect of his left hand into his long and index fingers.  He reported pain at the base of his thumb, with chronic stiffness.  Physical examination revealed no left thenar or hypothenar eminence atrophy.  The Veteran was unable to perform a Phalen's test, and tinel's was positive in the left hand but negative at the left elbow. 

On October 9, 2009, the Veteran underwent an electromyographic study which revealed "severe left superficial radial sensory mononeuropathy."  

In November 2009, he reported dropping things with his left hand due to a poor grip.  His fine motor coordination was noted to be impaired (difficulty buttoning and unbuttoning his shirt).  He reported hypersensitivity with light touch to the left dorsal thumb and first and second digits.  

By December 2009, he complained of worsening symptoms regarding his hands and feet.  He reported having burning pain in both feet as well as numbness of the tips of his fingers.  He stated that he occasionally dropped items due to the numbness.  Monofilament testing revealed "absent" findings at the feet.

In March 2010, the Veteran was afforded a VA peripheral nerves examination.  He was noted to have a subacute peripheral nerve condition with onset in October 2005.  The Veteran reported his neuropathy in his toes began in 2005.  He reported numbness and a "stinging" sensation, with symptoms traveling from his toes up to his ankles.  He reported that he would drag his feet and stumble due to a loss of sensation.  He reported bilateral upper extremity weakness.  He was noted to have left superficial radial mononeuropathy, likely from multiple surgical interventions to the left wrist.  He was noted to have weakness with gripping, and finger-tip numbness bilaterally.  He reported increased feelings of burning pain in the evenings.  He stated that he wore diabetic shoes daily.

On physical examination his right upper extremity had mildly decreased sensation to sharp touch of the palmar aspect of all fingers, but was normal to vibration.  His left upper extremity had decreased light touch, and decreased vibration and pain.  The left upper extremity was noted to have radial nerve and polyneuropathy.  Reflex testing was remarkable for an absent left brachioradialis reflex.  There was no upper extremity muscle atrophy.

His right lower extremity had decreased vibration, pain and sensation to light touch in a stocking distribution.  He demonstrated a loss of dorsiflexion of the feet, with decreased strength in the hallux dorsiflexion and decreased plantar flexion.  His peroneal nerves were affected bilaterally.  The left lower extremity had decreased vibration, pain and light touch in a stocking distribution.  Monofilament was absent on the bottom of both feet but was present on the tops of both feet.  His left brachioradialis reflex was absent.  He did not have muscle atrophy, or joint function affected by his nerve disorders.  

On examination of the appellant's gait he was noted to drag both feet (tips of toes) when he walked.  He was noted to have clinical findings of both mononeuropathy and peripheral polyneuropathy.  There was no lower extremity muscle atrophy.  The examiner noted the lower extremities showed mild changes in strength bilaterally with plantar and dorsiflexion of the feet and great toes.  He was noted to have neuralgia.

In April 2010, the Veteran was afforded a VA joints examination.  He was noted to be right-handed.  He had nearly normal range of motion and strength in his ring and little finger.  He had decreased strength to the thumb, index and middle fingers to flexion and extension.  His distal fingers were nearly normal in sensation to light touch and pain.  The dorsum of the hand, between all the scars, was numb.  Palpation of the scars was noted to cause a shooting pain down the index finger.  He was unable to reach the thumb to the index and middle fingertips or close the index or middle fingers to the transverse fold of the palm.  This was noted to be due to pain and the decreased flexion ability of the fingers.  The right hand was noted to be normal to strength, sensation and range of motion.  A loss of left wrist motion was judged to be due to a prior fusion.

In January 2011, the Veteran was afforded an additional VA examination.  He reported numbness of the right hand which caused him to drop things and pain, at times, up to the elbow.  He had numbness, pain and weakness of the left upper extremity, and was unable to make a fist.  His right foot was numb to above the ankle, and had a "burning" and "stinging" pain.  He reported difficulty walking because he could not feel his feet.  He was noted to have absent vibration at the left hand first metacarpalphalangeal joint and the left foot at the first metatarsalphalangeal joint.  His patellar and Achilles reflexes were +2 bilaterally.  He was assessed with diabetes mellitus with severe neuropathy of all extremities.  The section entitled "nerve dysfunction" noted that his lower extremities showed mild changes in strength bilateral with plantar and dorsi flexion of the feet and great toes.  He was noted to have neuralgia.  He was noted to have difficulties with daily activities.  His neuropathy and wrist condition were opined to cause marked limitations with manual dexterity.  He was noted to have difficulty taking off and replacing his shoes, socks and shirts.  He had difficulty holding a pencil with his right hand, and he was unable to type due to a lack of feeling in his hands.  He had difficulty at work because he was unable to shift gears or feel pedals.  He had severe difficulty taking out and replacing his hearing aids.

In February 2011, the March 2010 VA examiner was requested to provide an addendum to that examination to address the Veteran's left mononeuropathy and peripheral polyneuropathy.  The examiner noted that there was clinical evidence of both mononeuropathy and peripheral polyneuropathy of the left upper extremity.  The examiner noted that it was likely the fusion and multiple left wrist surgeries caused the severe left superficial radial sensory mononeuropathy, and the diabetes was responsible for the clinical findings of polyneuropathy (decreased light and sharp touch to the dorsum of the hand and palmar aspect of the fingers).  She noted that the left upper extremity neuropathies were not likely responsible for the motor function.  Rather that was related to the fusion.  She stated that it would be mere speculation for her to provide a level of incomplete paralysis due to neuropathy for a wrist fusion.

In May 2011, an additional addendum was sought, and the examiner noted that the Veteran had mild peripheral neuropathy of the bilateral upper and lower extremities as of June 2005 based upon the October 2005 VA examination which revealed "only decreased vibratory sense with monofilament testing intact."  She noted that by 2010 he had moderate to moderately severe lower and upper extremity neuropathy due to diabetes, as well as severe left superficial radial sensory mononeuropathy related to his trauma of the left wrist.  She noted that he was then noted to have severe neuropathy of the upper and lower extremities in his January 2011 VA examination.  In sum, she stated the Veteran's "reported upper and documented lower extremity neuropathy was mild as of 2005/2006.  It progressed an in the evaluation in 2010 was moderate/moderately severe.  Then in the 2011 evaluation the diagnosis was of severe upper and lower diabetic neuropathy."

Given the evidence of record, the Board finds that staged ratings are appropriate.  For the bilateral lower extremities, a 10 percent rating is appropriate prior to March 5, 2010.  While he complained of increasing pain and numbness in December 2009, there was no clinical indication of decreased sensation prior to March 2010.  In 2006 the Veteran showed only diminished sensation to vibration.  

Beginning March 5, 2010, the evidence revealed moderate to moderately severe incomplete paralysis.  At that time the Veteran complained of difficulty walking due to the inability to feel his feet.  As his symptoms at this time were between a moderate and severe rating, the Board will provide the Veteran the greater of the two ratings, and assign a 30 percent rating beginning March 5, 2010.  

As noted in the January 2011 VA examination, his bilateral lower extremity neuropathy was severe at that time.  In March 2010, he was noted to have loss of dorsiflexion of the bilateral feet, with decreased strength in the hallux dorsiflexion and decreased plantar flexion.  By January 2011, his lower extremities showed mild changes in strength bilateral with plantar and dorsi flexion of the feet and great toes.  While these symptoms reveal severe incomplete paralysis, they do not show complete paralysis as he continues to have some plantar flexion, with some flexion and separation of the toes and no lesions of the nerve in the popliteal fossa.  In sum, the Veteran's peripheral neuropathy of the bilateral lower extremities was manifested by mild incomplete paralysis of the popliteal nerve prior to March 5, 2010, and severe incomplete paralysis thereafter.

Regarding the bilateral upper extremities, the Board notes that staged ratings are also appropriate.  As the March 2010 examiner noted in her addendums, in 2005 the Veteran had decreased vibratory sensation but intact monofilament testing of his upper extremities, and that the evidence suggested a mild impairment.  

Prior to the electromyographic study, there were subjective complaints of pain and numbness, but no clinical evidence demonstrating anything more than mild incomplete paralysis.  In September 2009, the Veteran's complained of increased pain and numbness in his left hand.  In October 2009, he was assessed by electromyographic study with severe left superficial radial sensory mononeuropathy.  As the Veteran is service connected for his left wrist, and the May 2011 VA examiner noted that his mononeuropathy was a result of his left wrist surgeries, the Board finds that the Veteran's left wrist warrants a 30 percent rating from October 9, 2009 (date of the electromyographic study).  

The evidence does not support a finding of complete paralysis of the left ulnar nerve.  While the Veteran has impaired motion of the index and middle fingers of his left hand he is able to freely move the ring and pinkie finger, and to move the left thumb.  It is also noted that his fusion is responsible for some of his limitation of motion.  The evidence does not show complete paralysis, or "the 'griffin claw' deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened."  The Veteran has stated that he is able to attempt to grip objects with his left hand, but that he will drop them.  As such the Veteran's left upper extremity peripheral neuropathy is noted to have manifested in mild incomplete paralysis prior to October 9, 2009, and to have manifested in severe incomplete paralysis thereafter.

During the March 2010 examination, the Veteran complained of a weak grip and numbness of his right finger tips.  On examination the right upper extremity was normal to vibration, but had decreased sensation to light touch and pain.  His palmar aspects of all fingers were mildly decreased to light touch and sharp touch.  Based upon these findings, the Board finds that beginning March 5, 2010, the Veteran's right hand had moderate incomplete paralysis, warranting a 30 percent rating.  During the March 2010 VA examination, the right upper extremity had more sensation than the other extremities.  

As the January 2011 VA examiner noted severe polyneuropathy, which was confirmed in a May 2011 addendum the Board finds that beginning January 20, 2011 the Veteran's right upper extremity peripheral neuropathy warrants a 40 percent rating.  As noted with the left upper extremity, the evidence does not reveal that the Veteran has the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  He is able to attempt to grip objects, though he is not able to do so easily or consistently.  The March 2010 examiner noted there was no muscle atrophy present.  As such, the Veteran's right upper extremity peripheral neuropathy is noted to have manifested in symptoms of mild incomplete paralysis prior to March 5, 2010, to have manifested in symptoms of moderate incomplete paralysis prior to January 20, 2011, and to have manifested in symptoms of severe incomplete paralysis thereafter.

The Veteran was competent to report on his symptoms of pain and numbness regarding his peripheral neuropathy, and the Board finds him credible in his descriptions and attributed difficulties with activities of daily living.  The Veteran's statements have helped the Board in determining the appropriate rating levels for his staged ratings.  

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  In this case there are no exceptional or unusual factors with regard to the Veteran's neuropathies.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no indication that the Veteran has been hospitalized for his disorders, and although there was some indication that all of his disabilities affected his ability to work, the Veteran is rated at a severity which accords consideration to his disabilities' impact on his employment.  Additionally, the Board is referring the issue of total disability based upon individual unemployability for the VA to address the cumulative impact of his disabilities on his ability to work.  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to separate ratings in excess of 10 percent for peripheral neuropathy of each lower extremity from June 21, 2005 to March 4, 2010, is denied.

Entitlement to a rating of 30 percent, and no higher, for peripheral neuropathy of each lower extremity from March 5, 2010 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for left upper extremity peripheral neuropathy from June 21, 2005 to October 8, 2009 is denied.

Entitlement to a rating of 30 percent, and no higher, for left upper extremity peripheral neuropathy from October 9, 2009 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for right upper extremity peripheral neuropathy from June 21, 2005 to March 4, 2010 is denied.

Entitlement to a rating of 30 percent, and no higher, for right upper extremity peripheral neuropathy from March 5, 2010 to January 19, 2011 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating of 40 percent, and no higher, for right upper extremity peripheral neuropathy from January 20, 2011 is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  While the this issue has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue.  

Accordingly, this case is REMANDED for the following action:

The RO must formally adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If the claim is denied the RO must issue a supplemental statement of the case that includes all laws and regulations pertaining to a benefit based upon individual unemployability due to service connected disorders.  The appellant and his representative must then be given an opportunity to respond.  Thereafter, the case should be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


